Broyles, C. J.
1. A judgment of nonsuit is not a proper groxind of a motion for new trial, and can not be reviewed by this coux-t except on a direct bill of exceptions. Smith v. Perryman, 38 Ga. App. 496 (144 S. E. 341), and cit.; Hartsfield v. Kitchens, 51 Ga. App. 154 (179 S. E. 920).
2. In the instant case a nonsuit was awarded, and the bill of exceptions contains no assignment of error on that judgment; the only assignment •of error being on the overruling of the motion for new trial. Since the award of a nonsuit can not be reviewed by a motion for new trial, the court did not err in overruling the motion.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.